Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on April 02, 2020.
Claims 1-11 are pending and have been examined.
This Action is made NON-FINAL.
The examiner would like to note that this application is now being examined by examiner John Hobbs III.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 2nd, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation “a storing section” in the 2nd line of the claim, and has “a storing section” already disclosed in Claim 1.  It is unclear if “a storing section” is a new storing section or the same storing section.  A suggestion to overcome this rejection is to amend the claim to “the storing section”.  For the purposes of examination the examiner is interpreting the claim limitation to be the storing section.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamranzadeh (US Pub. No. 2020/0016770).
Regarding Claim 1:
Kamranzadeh
A robot system comprising: ([0017], discloses a system comprising a robotic manipulator and storage containers)
a gripping section configured to grip a storing section; ([0036], discloses a clamp mechanism configured to clamp the upper rim of the storage bin)
a first arm in which the gripping section is provided, the first arm drawing out the storing section from a shelf in which the storing section is housed; ([0017], discloses a robotic arm configured to move an end effector and subsequently move the storage containers)
a force detecting section provided in the first arm and configured to detect force applied to the gripping section; ([0032], discloses having sensors to detect force, pressure, weight and other sensors that could be used to monitor operation of the end effector)
an imaging section configured to image the storing section; and ([0077], discloses cameras used to detect locations of the storage containers)
a control section configured to control the gripping section and the first arm, wherein ([0031], discloses a controller for control the movement of the robot; [0032], discloses sensors providing information to control the manipulator and end effector)
the control section performs control for drawing out the storing section from the shelf with the first arm and thereafter tilting the storing section with respect to the shelf with the gripping section or the first arm. ([0053], discloses a storage module with multiple storage containers stacked on one another and removing and replacing storage containers from the storage module;  [0052], discloses angling the held storage container to return to storage module stack)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamranzadeh (US Pub. No 2020/0016770) in view of Kilibarda (US Pub. No. 2017/0173789).
Regarding Claim 2:
Kamranzadeh teaches the limitations of claim 1.  Kamranzadeh also teaches the ability to detect forces ([0032]) and use the information while removing the storage container and tilting Kamranzadeh does not teach halting operation based on a predetermined force value, however, Kilibarda does teach:
wherein, while drawing out the storing section from the shelf with the first arm, when the force detecting section detects a predetermined output value, the control section suspends the control for drawing out the storing section from the65 shelf and, while tilting the storing section with the gripping section or the first arm, when the force detecting section detects the predetermined output value, the control section suspends the control for tilting the storing section. ([0057], discloses detecting that a force threshold has been met and then ceasing any further movement)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the force detection and motion in Kamranzadeh to incorporate the force threshold and ceasing of movement in Kilibarda because this would provide a method of process verification and safety checking that the item has been gripped and positioned properly ([0075]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamranzadeh (US Pub. No 2020/0016770) in view of Klinge (US Pub. No. 2020/0189845).

Regarding Claim 5:
Kamranzadeh teaches the limitations of claim 1.  Kamranzadeh also teaches removing a storage container from a storage module.  Kamranzadeh does not teach a predetermined distance required to remove container from module, however, Klinge does teach:
further comprising a storing section in which a distance for drawing out the storing section from the shelf with the first arm is stored in advance. ([0019], discloses 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the storage container removal of Kamranzadeh to incorporate the predetermined distance to remove the article in Klinge because this would improve control by allowing the robot to position so that it can accurately and consistently move the storage container without obstructing itself.

Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-11 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Elazary (US Patent No. 9,120,622) discloses a robot for withdrawing containers from a shelf and retrieving an item from the inside.  Stiernagle (US Pub. No. 2016/0325933) discloses robotic system for maintaining an inventory and retrieving items from bins on rails within doors.  Shi (US Patent No. 10,525,593) discloses a robotic pick and stow storage system that will tilt a bin to reposition items inside.  Stubbs (US Patent No. 10,504,056) discloses a robot in an inventory system that replaces items by using a predetermined force limit per item so that they do not get damaged.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F HOBBS III/Examiner, Art Unit 3664       

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664